Case 1:20-mj-02002-LMR Document 1 Entered on FLSD Docket 01/02/2020 Page 1 of 6




                             UN ITED STA TES DISTR ICT CO UR T
                             SO UTH ERN D ISTR ICT OF FLO RIDA

                        caseNo.              f?,'2       -      t
    U N ITED STA TE S O F A M ER ICA

    V.

    M Y A H TEM ETR EA D UN CA N,

          D efendant.
                                         /

                                  CR IM INAL CO V ER SH EET

          D id thism atteroriginate from a m atterpending in the CentralRegion ofthe United States
          Atlorney'sOffice priorto August9,2013?                  Yes          X     No

          Did thism atteroriginatefrom a m atterpending in theN orthern Region ofthe United States
          Attorney's Office priorto A ugust8,2014?               Yes          X      No


                                                     Respectfully subm itted,

                                                     A RIAN A FA JA RDO ORSHA N
                                                     UN IT STA TES A TTO RN EY


                                              By:
                                                      A CEE ELIZA TH M ON K
                                                     A ssistantUnited States Attorney
                                                     Fla.BarNo.100322
                                                     99 N ortheast4th Street
                                                     M iam i,FL.33132-21l1
                                                     Tel:(305)961-9427
                                                     Fax:(305)536-4699
                                                     Lacee.M onk@ usdoj.gov
Case 1:20-mj-02002-LMR Document 1 Entered on FLSD Docket 01/02/2020 Page 2 of 6

AO 91(Rev.08/09) CriminalComplaint

                                 U NITED STATES D ISTRICT C OURT
                                                          forthe
                                               Southern DistrictofFlorida

               United StatesofAmerica
                            V.

            MYAH TEMETREA DUNCAN,                                 casexo.goojaom -ye/y

                                                CRIM INAL COM PLAINT

        1,thecomplainantin thiscase,state thatthefollowing istrueto the bestofmy knowledge and belief.
Onoraboutthedatets)of                  December17,2019,       inthecounty of               Miami
                                                                                               -Dade             inthe
   Southern    Districtof                 Florida     ,thedefendantts)violated:
           CodeSection                                              OffenseDescri
                                                                                ption
18U.S.C.j 1029(a)(3)                       Possession ofFi
                                                         ûeen orMore CounterfeitAccess Devices
18U.S.C.j 1029(a)(4)                       Possession ofDevice-m aking Equipm ent




        Thiscriminalcomplaintisbased onthesefacts:
See attached affidavit.




        W Continuedontheattachedsheet.


                                                                                   Complainant'
                                                                                              ssignature

                                                                    Kenneth Sealv.TFO.Uni
                                                                                        ted States SecretService
                                                                                    Printednameand title

Sworn to beforem eand signed in my presence.


Date:          01/02/2020
                                                                                     Judge'
                                                                                          ssignature

City and state'
              .                      Miami,Florida                     Lisette Reid. United States M aqistrate Judqe
                                                                                    Printed nameandtitle
Case 1:20-mj-02002-LMR Document 1 Entered on FLSD Docket 01/02/2020 Page 3 of 6




                    AFFIDAV IT IN SU PPO RT O F CR IM IN AL C O M PLA IN T

           1,Kenneth Sealy,a Task Force Officer((1TFO'') with the United States Secret Service
    (6(USSS''),beingfirstduly sworn,do hereby deposeand stateasfollows:
                         IN TR O DU CTIO N A ND A G EN T BA CK GR O UND

                  Ihave been a Detective w ith the A ventura Police Departm entforthe lastfifteen

     years.Iam currently assigned asa TFO w ith the U SSS.In thiscapacity,Iconductinvestigations

     of violations of Title l8, including possession of counterfeit access devices and aggravated

     identity theft. lam an investigative or law enforcem entofficerofthe United States,in thatIam

     em pow ered by law to conductinvestigations and to m ake arrests forfelony offenses,unYerthe

     authority ofTitle 18,United StatesCode,Section 3056.

           2.     lhave received extensive training in the investigation ofcheck fraud,bank fraud,

     accessdevice fraud,and identity theft. Furtherm ore,lam a graduate ofthe Broward lnstituteof

     Public Safety Florida Law Enforcem ent Basic Recruit A cadem y, and have conducted m any

     investigations involving counterfeitaccessdevicesand aggravated identity theft.

                                    STATUTO RY A UTH O RITY

                  Title l8, United States Code, Section 1029(a)(3) prohibits a person from
    know ingly,and w iththeintentto defraud,possessing fifteen orm oredevices,which arecounterfeit

    orunauthorized accessdevices,ifthe offense affects interstate orforeign com m erce.

                  Title l8, United States Code, Section l029(a)(4) prohibits a person from
    know ingly,and w ith intentto defraud,producing,trafficking in,having controlorcustody of, or

    possessing device-m aking equipm ent,ifthe offense affectsinterstate orforeign com m erce.
Case 1:20-mj-02002-LMR Document 1 Entered on FLSD Docket 01/02/2020 Page 4 of 6




                                   PUR PO SE O F TH E A FFID A VIT

                   ThisA ffidavitism ade in supportofacrim inalcom plaint,charging M yah Tem etrea

    Duncan(CIDUNCAN'')withviolatingTitle18,UnitedStatesCode,Sections1029(a)(3)and(a)(4).
    Irespectfully subm itthatthere isprobable cause to believe that,on oraboutDecem ber 17,2019,

    in M iam i-D ade County,in the Southern districtof Florida,DUN CAN possessed fifteen orm ore

    counterfeitaccessdevices,and accessdevice m aking equipm ent,in violation ofTitle 18,United

    StatesCode,Sections1029(a)(3)and (a)(4).
           6.      The inform ation setforth in thisAffidavitcom es from m y personalinvolvem entin

    thisinvestigation,as wellasfrom inform ation provided by othersw orn law enforcem entofficers,

    including Special A gents w ith the U SSS, and from bank investigators involved in this

    investigation. This A ffidavit does not include every fact Iaw enforcem ent knows about this

    investigation.Rather,thisA ffidavitcontainsonly those factsnecessary to establish probable cause

    for the issuance of the crim inal com plaint against D UN CAN for the aforem entioned crim inal

    violations.

                                          PRO BABLE CAU SE

                   O n oraboutDecem ber 17,2019,police officersobserved a2016 G ray Ford Fusion

    (the tçvehicle'') driving inside a parking garage at the Aventura mall. The Vehicle had an
    unreadable and worn temporary license plate from Texas. Officers initiated a traffic stop on the

    vehicle due to the violation ofFlorida's unifonned traffic code,which requiresm otorvehicles to

    display a clearly visible and legible license plate atalltim es.

           8.      Upon approaching the V ehicle,officers discovered thatD UN CAN w asthe driver

    and sole occupant of the Vehicle. DUN CAN could not produce a driver's license or picture

    identification,and instead,provided law enforcem entw ith her nam e and date ofbirth. Officers
Case 1:20-mj-02002-LMR Document 1 Entered on FLSD Docket 01/02/2020 Page 5 of 6




    conducted a records check of the V ehicle,w hich confirm ed DUN CAN owned the Vehicle,but

    furtherrevealed thatthe Vehicle'sregistration wasinvalid and had expired in A pril2019.

           9.     Officers thereafter took DUN CAN into custody for crim inaltraffic offenses and

    initiated an inventory search ofthe Vehicle priorto tow ing it in accordance w ith theiragency's

    policy.During the inventory search,officers located acreditcard skim m ing device1and observed

    m ultiple gift cards and debit cards throughout the V ehicle. /ks a result, ofGcers ceased the

    inventory search,sealed the Vehicle,and obtained a state search warrantforthe Vehicle.

           10.    During the subsequent search of the Vehicle,officers recovered m ultiple item s,

    includingacreditcard skimmer,alaptop,andover100 giftcardsand debitcards(collectively,the
    idcards'').Uponchecking themagneticstrip ontheCards,officersdiscovered thatoverseventy of
    the Cards were reprogram med with stolen credit card account num bers that do not m atch the

    accountnum bers em bossed on the Cards.

                  Officersalso discovered thatapproxim ately five ofthe debitcardsw ere em bossed

    w ith DUN CAN 'Snam e,butthe accountnum bers encoded on the cardsdid notm atch the account

    num bers em bossed on the cards.Officersalso located a counterfeitFlorida driver's license w ith

    the personalidentification inform ation oft'A .l.,''butbaring DU NCAN 'Sphotograph.

                  O fficers thereafter determ ined that approxim ately tw enty-fourof the re-encoded

    cardshad accounts belonging to Eastm an CreditU nion.Officerscontacted Eastm an CreditUnion

    and verified thatthe accountsw ere com prom ised and thatDUN CAN was notin legalpossession

    ofthe accountnum bers.




    IA creditcard skim m er is içdevice-m aking equipm ent''pursuantto Title 18, United States Code,
    Section 1029(e)(6).
Case 1:20-mj-02002-LMR Document 1 Entered on FLSD Docket 01/02/2020 Page 6 of 6




                                           CO N CLUSIO N

                  Based on m y training and experience and the facts detailed above,Irespectfully

    subm itthatthatthere isprobable cause to believe that,on oraboutD ecem ber 17,2019,in M iam i-

    Dade County,in the Southern D istrictofFlorida,DUN CAN ,did know ingly,and w ith the intent

    to defraud,possessfifteen orm orecounterfeitaccessdevices,in violation ofTitle 18,United States

    Code,Section l029(a)(3),and accessdevice making equipment,in violation ofTitle l8,United
    StatesCode,Section 1029(a)(4).
           FUR TH ER Y O UR A FFIA NT SA YETH N AU G H T




                                               Kenneth Sealy
                                               Task Force O fficer
                                               United States SecretService


    Subscribed and sw orn to before m e on January 2,2020.




    HON ORA BLE LISETTE REID
    UN ITED STA TES M A GISTRA TE JU DGE
